Citation Nr: 1436175	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  11-14 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to hypertension.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to October 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An additional medical opinion is needed to address the theory of entitlement to service connection for sleep apnea on a direct basis; the May 2010 examiner did not address this theory.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Additionally, the Veteran submitted new medical research addressing the theory of entitlement to service connection for sleep apnea secondary to service-connected hypertension.  The May 2010 examiner was unable to address this evidence and should do so on remand.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the May 2010 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide an opinion on sleep apnea.  The examiner should answer the following:

a. Is the Veteran's sleep apnea at least as likely as not related to active service? 

Take note of the Veteran's reports of symptoms during and since service and that his wife, a nurse, noticed symptoms a long time ago.

b. Please elaborate on the opinion from the May 2010 examination on whether sleep apnea is at least as likely as not caused by or aggravated beyond the natural progression by hypertension.  Address the medical research the Veteran submitted in May 2011. 

The examiner must provide reasons for the opinion.  If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

